DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 22 is objected to because of the following informalities:  the limitation “the cylinder” is recited, yet is not consistent with antedating, “a liquid gas cylinder” in claim 18 from which claim 22 depends.  From the Applicant’s disclosure however it is clear that there is one cylinder with an exterior surface, the liquid gas cylinder.  Therefore, the limitation is not indefinite, however appropriate correction is required for clarity.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a liquid level measuring device” in claim 1, wherein “device” is the place holder and “liquid level measuring” is the functional language which is not modified by structure.  Based on the Applicant’s disclosure in paragraph 0008, the liquid level measuring device will be interpreted as being selected the group 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 18-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 

Claim 10 recites the limitation “The liquid gas cylinder as claimed in claim 1 wherein the low liquid level display” which is indefinite for not antedating “the low liquid level display”, making it unclear if claim 10 should be dependent on claim 8 which antedates the liquid low level display or if correct antecedent basis for the display should be interpreted.  In view of the Applicant’s disclosure, as best understood by the Examiner, the metes and bounds of the claims will be examined with the interpretation of the limitation being “The liquid gas cylinder as claimed in claim 1 wherein a liquid low level display”.

Claim 18 recites the limitation “the liquid gas comprises a hollow body” in line 2 which lacks antecedent basis and is indefinite for being unclear if Applicant meant to recite “the liquid gas cylinder” instead of “the liquid gas”.  In view of the Applicant’s disclosure, as best understood by the Examiner, the metes and bounds of the claims will be examined with the interpretation of the limitation being “the liquid gas cylinder comprises a hollow body”.

Claim 24 recites the limitation “low liquid level display” which is indefinite for not antedating “the liquid low level display”, making it unclear if claim 24 should be dependent on claim 22 which antedates the liquid low level display or if correct antecedent basis for the display should be interpreted.  In view of the Applicant’s 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 12, 15, 16, 18, 19-21, 26, and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andreas (US 6,836,217).

Regarding claim 1, Andreas (US 6,836,217) teaches a liquid gas cylinder (Fig. 1) comprising a hollow body (Fig. 1, 10) whose length is a vertical wall (annotated by Examiner in Figure 1) having interior and exterior surfaces (inside and outside of 10’s vertical wall respectively) connected to a circular bottom segment (annotated by Examiner in Figure 1) and a circular top segment (annotated by Examiner in Figure 1) wherein the circular top segment has an opening  (annotated by Examiner in Figure 1) to allow the passage of at least one valve assembly (Fig. 2), wherein a liquid level measuring device (Fig. 2, 12 which is a capacitance liquid level detector) is inserted through the circular top segment into the hollow body of the liquid gas cylinder.


    PNG
    media_image1.png
    954
    918
    media_image1.png
    Greyscale

Figure 1: annotated Fig. 1 of Andreas.

Regarding claim 2, Andreas teaches the liquid gas cylinder as claimed in claim 1, wherein the liquid level measuring device is a capacitance probe (column 5, line 59, “a capacitive measuring probe 12”)

Regarding claim 3, Andreas teaches the liquid gas cylinder as claimed in claim 2,  wherein the capacitance probe is covered by a layer of insulation (Fig. 2, 50 is an 

Regarding claim 5, Andreas teaches the liquid gas cylinder as claimed in claim 1 wherein a liquid (see column 5, lines 37-44, “liquid carbon dioxide”) is present in the hollow body.

Regarding claim 6, Andreas teaches the liquid gas cylinder as claimed in claim 1 wherein the liquid is present up to 40% by volume of the hollow body since as gas is released from the gas cylinder, the liquid by volume goes from 82% down to close to 0% when the liquid is dispensed as a gas. (see column 5, lines 63-67, “82% of the measuring probe 12 is immersed in liquid carbon dioxide, while the remaining 18% is surrounded by Gaseous carbon dioxide”)

Regarding claim 7, Andreas teaches the liquid gas cylinder as claimed in claim 1 wherein the at least one valve assembly is a product withdrawal tube (Fig. 2, 36) for withdrawing vapor from the hollow body.

Regarding claim 12, Andreas teaches the liquid gas cylinder as claimed in claim 7 wherein the product withdrawal tube comprises a tube (Fig. 2, 36 is a tube) having substantially parallel walls (Fig. 2, walls of 36 are parallel).



Regarding claim 16, Andreas teaches the liquid gas cylinder as claimed in claim 2 wherein the capacitance probe is situated in the hollow body to allow them to sense when the liquid volume is 10% by volume of the hollow body since the probe 12 in Fig. 1 extends to the bottom of the cylinder as shown in Fig. 1.

Regarding claim 18, Andreas teaches a method (using Fig. 2) for measuring a liquid level (liquid level within 10; see column 5, lines 45-53, “liquid carbon dioxide”) within in a liquid gas cylinder (Fig. 1, 1) wherein the liquid gas cylinder comprises a hollow body (Fig. 1, 10) whose length is is a vertical wall (annotated by Examiner in Figure 1) having interior and exterior surfaces (inside and outside of 10’s vertical wall respectively) connected to a circular bottom segment (annotated by Examiner in Figure 1) and a circular top segment (annotated by Examiner in Figure 1) wherein the circular top segment has an opening  (annotated by Examiner in Figure 1) to allow the passage of at least one valve assembly (Fig. 2) comprising inserting a liquid level measuring device (Fig. 1, 12 which is a capacitance liquid level detector) into the hollow body of the liquid gas cylinder (See Fig. 1, 12 within 10).

, “a capacitive measuring probe 12”)

Regarding claim 20, Andreas teaches the method as claimed in claim 18 wherein the liquid is present up to 40% by volume of the hollow body since as gas is released from the gas cylinder, the liquid by volume goes from 82% down to close to 0% when the liquid is dispensed as a gas. (see column 5, lines 63-67, “82% of the measuring probe 12 is immersed in liquid carbon dioxide, while the remaining 18% is surrounded by Gaseous carbon dioxide”)

Regarding claim 21, Andreas teaches the method as claimed in claim 18 wherein the at least one valve assembly is used for withdrawing vapor (CO2 vapor) from the hollow body.

Regarding claim 26, Andreas teaches the method as claimed in claim 18 wherein the liquid gas cylinder is mounted in a position (See position in Fig. 1 which is vertically upright) which is vertical.

Regarding claim 31, Andreas teaches the method as claimed in claim 21 wherein the product withdrawal tube comprises a tube (Fig. 2, 36 is a tube) having substantially parallel walls (Fig. 2, walls of 36 are parallel).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreas (US 6,836,217) in further view of Mahrt (US 2017/0266475).

Regarding claim 4, Andreas teaches the liquid gas cylinder as claimed in claim 1 however does not teach wherein the vertical wall, circular bottom segment and circular top segment are made of stainless steel.

Mahrt teaches a liquid gas cylinder (Fig. 1, 220) constructed of stainless steel (see paragraph 0004, last 4 lines, “Tank 220 may, for example, be a 21/2 gallon stainless steel tank such as commonly employed for some fire extinguishers, but tank 220 may alternatively be of any size and construction capable hold liquid and gas under suitable pressure.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the material of the liquid gas cylinder taught by Andreas to be comprised of stainless steel as taught by Mahrt in order to provide the predictable result of increasing strength to rupture, decreasing chance of oxidation due to stainless steel’s natural chemical composition, thereby reducing the need for maintenance.

Claims 8, 9, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreas (US 6,836,217) in further view of Hochbrueckner (US 6,012,411).

Regarding claims 8 and 9, Andreas teaches the liquid gas cylinder as claimed in claim 1 however does not teach a low liquid level display mounted on the circular top segment (claim 8); or wherein the low liquid level display is an indicator comprising a green light emitting diode light and a red light emitting diode light (claim 9).

Hochbrueckner teaches a liquid gas cylinder (Fig. 1) comprising a low liquid level display (Fig. 5B, electric system 60 which includes a “set of LED’s; see column 3, lines 1-5, “a set of LED's (light emitting diodes) may be provided on a vertical strip, for example adjacent to the sensors, which are illuminated to indicate the liquid level in the tank.”) mounted on a circular top segment (See Fig. 5A and B, 25)  and wherein the low liquid level display is an indicator (column 3, lines 1-25, LEDs) comprising a green light emitting diode light (green LED, column 3, lines 1-25, “LED’s, e.g., red and green”) and a red light emitting diode light (red LED, column 3, lines 1-25, “LED’s, e.g., red and green”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Andreas to include a low liquid level display having as indicators green and red LEDs provide on the circular top segment of the liquid gas cylinder as taught by Hochbrueckner in order to provide the 

Regarding claims 22 and 23, Andreas teaches the method according to claim 18, and wherein the circular top segment comprises an exterior surface (surface of liquid gas cylinder at the circular top segment) however does not teach a low liquid level display mounted on an exterior surface of the cylinder (interpreted as “the liquid gas cylinder”) (claim 22); or wherein the low liquid level display is an indicator comprising a green light emitting diode light and a red light emitting diode light (claim 23), wherein the low liquid level display is mounted on an end of the liquid level measuring device not in the hollow body (claim 24).

Hochbrueckner teaches a liquid gas cylinder (Fig. 1) comprising a low liquid level display (Fig. 5B, electric system 60 which includes a “set of LED’s; see column 3, lines 1-5, “a set of LED's (light emitting diodes) may be provided on a vertical strip, for example adjacent to the sensors, which are illuminated to indicate the liquid level in the tank.”) mounted on an exterior surface (See Fig. 5A and B, 25).  (Claim 23);
and wherein the low liquid level display is an indicator (column 3, lines 1-25, LEDs) comprising a green light emitting diode light (green LED, column 3, lines 1-25, “LED’s, e.g., red and green”) and a red light emitting diode light (red LED, column 3, lines 1-25, “LED’s, e.g., red and green”). (Claim 24).

.


Claims 10 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreas (US 6,836,217) as applied to both claims 1 and 18, in further view of Schmitz et al. (US 7,240,690)

Regarding claim 10, Andreas teaches the liquid gas cylinder as claimed in claim 1 however does not teach wherein a low liquid level display is mounted on an end of the liquid level measuring device not in the hollow body.

Schmitz teaches a liquid gas cylinder (Fig. 1, 16) wherein a low liquid level display (Fig. 1, 44) is mounted on an end (uppermost end) of a liquid level measuring device not in the hollow body (the uppermost end at 46 where the Display is, is not in the hollow body).



Regarding claim 24, Andreas teaches the method as claimed in claim 18 however does not teach wherein the low liquid level display is mounted on an end of the liquid level measuring device not in the hollow body.

Schmitz teaches a liquid gas cylinder (Fig. 1, 16) wherein a low liquid level display (Fig. 1, 44) is mounted on an end (uppermost end) of a liquid level measuring device not in the hollow body (the uppermost end at 46 where the Display is, is not in the hollow body).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the liquid gas cylinders’ liquid level measuring device taught by Andreas with the low liquid level display mounted at the uppermost end of the liquid level measuring device in order to provide the predictable result of displaying to a user a visual indication of the liquid level within the hollow body to determine when refilling is needed.

Claims 11 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreas (US 6,836,217) as applied to both claims 1 and 18, in further view of Niedbala et al. (US 2011/0152850)

Regarding claim 11, Andreas teaches the liquid gas cylinder as claimed in claim 1 as well as an end (Fig 2, end encompassed by box “I” of 34)  of the valve assembly in the hollow body however does not teach wherein a sintered metal frit is mounted on the end of the valve assembly in the hollow body.

Niedbala teaches a liquid gas cylinder (Fig. 1, 20) comprising a sintered metal frit (Fig. 4 and 5, reference numeral 28) mounted on an end (end associated with location of 28) of a valve assembly (Fig. 4, 12).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the valve assembly’s lower end of Andreas to be provided with a sintered metal frit as taught by Niedbala in order to provide the predictable result of filtering out any particulates going in or out of the hollow body containing the liquid, thereby increasing the purity of the liquid either entering or leaving the liquid gas cylinder.

Regarding claim 25, Andreas teaches the method as claimed in claim 18 as well as an end (Fig 2, end encompassed by box “I” of 34) of the valve assembly in the hollow body 

Niedbala teaches a liquid gas cylinder (Fig. 1, 20) comprising a sintered metal frit (Fig. 4 and 5, reference numeral 28) mounted on an end (end associated with location of 28) of a valve assembly (Fig. 4, 12).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the valve assembly’s lower end of Andreas to be provided with a sintered metal frit as taught by Niedbala in order to provide the predictable result of filtering out any particulates going in or out of the hollow body containing the liquid, thereby increasing the purity of the liquid either entering or leaving the liquid gas cylinder.

Claims 13 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreas (US 6,836,217) as applied to claims 12 and 31 respectively, in further view of Largo (US 10,293,470).

Regarding claim 13, Andreas teaches the liquid gas cylinder as claimed in claim 12 however does not teach wherein the product withdrawal tube comprises a tube having walls which are conically tapered so that the walls at a front end of the tube are closer than the walls at a back end of the tube.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the withdrawal tube to include a tube having walls which are conically tapered as taught by Largo in order to provide the predictable result of serving as a drip shelf to prevent liquid from entering the withdrawal tube as shown in Fig. 4A.


    PNG
    media_image2.png
    369
    281
    media_image2.png
    Greyscale

Figure 2: Fig. 4A of Largo.


Largo teaches a liquid gas cylinder (Fig. 3) comprising a withdrawal tube (Fig. 1, 106) having a tube (Fig. 1, tube section at 114) having walls which are conically tapered (114 walls conically taper) so that the walls at a front end (upper end of 114) of the tube are closer than the walls at a back end (lowest end of 114) of the tube.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the withdrawal tube to include a tube having walls which are conically tapered as taught by Largo in order to provide the predictable result of serving as a drip shelf to prevent liquid from entering the withdrawal tube as shown in Fig. 4A.


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreas (US 6,836,217) as applied to both claims 1, in further view of Tom (US 6,907,740)



Tom teaches a liquid gas cylinder (Fig. 1) comprising a fill port (Fig. 1, 116) extending through a circular top segment (Fig. 1, 110) into a hollow body (enclosed by 110, 108, 102, 104 and 106).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the circular top segment of Andreas such that a fill port is added and extending through the circular top segment as taught by Tom in order to provide the predictable result of allowing the liquid gas cylinder to be refilled without using the same route as the dispensing line as taught by Tom (116 vs 120) in Fig. 1, thereby allowing each the fill port and withdrawal tube to be at different dimensions, thereby providing optimized fill and dispensing characteristics of the fluid.

Claims 17 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreas (US 6,836,217) as applied to claims 1 and 18 respectively, in further view of Tecca et al. (US 4,832,398).



Tecca teaches cylinder (Fig. 1) provided with indexing feet (Fig. 1, 14 and 16) on an exterior surface (See exterior surface of 12 at 14 and 16) of hollow body 12.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the liquid gas cylinder of Andreas to be provided with indexing feet mounted on the exterior surface of the hollow body as taught by Tecca in order to provide the predictable result of preventing the liquid gas cylinder from rolling when in a horizontal position.

Regarding claim 27, Andreas teaches the method in claim 18 however does not teach indexing feet mounted on the exterior surface of the hollow body.

Tecca teaches cylinder (Fig. 1) provided with indexing feet (Fig. 1, 14 and 16) on an exterior surface (See exterior surface of 12 at 14 and 16) of hollow body 12.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the liquid gas cylinder of Andreas to be provided with indexing feet mounted on the exterior surface of the hollow .

Claims 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreas (US 6,836,217) as applied to claim 18, in further view of Despres et al. (US 2018/0149315).

Regarding claims 28 and 29, Andreas teaches the method as claimed in claim 18 however not wherein the liquid gas cylinder is mounted on a tool (claim 28) or wherein the liquid gas cylinder delivers gas to the tool (claim 29).

Despres teaches a liquid gas cylinder (Fig. 1, 433) mounted on a tool (Fig. 4, gas cabinet manifold assembly 400) which delivers gas to the tool.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have combined the liquid gas cylinder of Andreas with a tool such as a gas cabinet manifold assembly as taught by Despres in order to provide the predictable result of being capable of being used with a system which has multiple liquid gas cylinders to provide a longer lasting gas supply wherein cylinders can be swapped out to provide the continuous gas flow supply.

Claims 16 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreas (US 6,836,217) as applied to claims 2 and 18 respectively, in further view of Swindler et al (US 6,089,086).

Regarding claim 16, Andreas teaches the liquid gas cylinder of claim 2 however does not teach wherein a user is notified when approximately 10% by volume of liquid remains in the hollow body.

Swindler teaches notifying a user when approximately 10% using a display (Fig. 23, see shaded zone which includes 10%) by volume of liquid remains by used of a liquid level gauge shown in Fig. 1 that is to be positioned within a hollow body (Fig. 1, 36).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the method of Andreas by including a display connected to the liquid gas cylinder indicating the liquid level in percentage as taught by Swindler in order to provide the predictable result of notifying by communicating through display to a user, when a liquid level has reached 10% indicating that the liquid level is low and plans should be made for replenishment of the liquid and/or stopping any processes using the liquid gas cylinder.

Regarding claim 30, Andreas teaches the method as claimed in claim 18 however does not teach wherein a user is notified when approximately 10% by volume of liquid remains in the hollow body.

Swindler teaches notifying a user when approximately 10% using a display (Fig. 23, see shaded zone which includes 10%) by volume of liquid remains by used of a liquid level gauge shown in Fig. 1 that is to be positioned within a hollow body (Fig. 1, 36).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the method of Andreas by including a display connected to the liquid gas cylinder indicating the liquid level in percentage as taught by Swindler in order to provide the predictable result of notifying by communicating through display to a user, when a liquid level has reached 10% indicating that the liquid level is low and plans should be made for replenishment of the liquid and/or stopping any processes using the liquid gas cylinder.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFE whose telephone number is (571)272-9674.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763